Citation Nr: 1810677	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO. 14-29 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from December 1965 to November 1967. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
 
In August 2017, the Veteran and his wife testified at a video-conference hearing before the undersigned. A transcript of the hearing is of record.

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the claim period, the Veteran's left knee disability has been manifested by frequent episodes of locking and pain, as well as slight lateral instability. Flexion has been limited to 110 degrees, at worst. Ankylosis, limitation of extension of the leg, impairment of the tibia or fibula, and genu recurvatum have not been shown.


CONCLUSIONS OF LAW

1. Throughout the claim period, the criteria for an initial rating of 20 percent for symptoms approximating dislocated cartilage in the left knee have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a Diagnostic Code 5258 (2017).

2. Throughout the claim period, the criteria for an initial rating of 10 percent for slight lateral instability of the left knee have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a Diagnostic Code 5257 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that his left knee disability is more severe than is reflected by the 10 percent rating currently in effect.  Following review of the evidence, the Board agrees.

Legal Framework

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. In addition, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119 (1999). As this appeal is from the initial disability rating assigned upon an award of service connection, the entire body of evidence is for consideration.

As a matter of policy, VA must also: interpret reports of examination in light of the whole recorded history; reconcile the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolve any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and evaluate functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. Where an otherwise noncompensable joint disability manifests in painful motion, the Veteran is entitled to the minimum compensable rating for that joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011). The Court has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case. See Butts v. Brown, 5 Vet. App. 532 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, current diagnosis, and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this case, the Board has considered whether another rating code is "more appropriate" than one of the codes used by the RO. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). The changes in diagnostic codes used to evaluate the severity of the Veteran's disability made herein are discussed fully below.

Diagnostic Code (DC) 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. According to DC 5003, when limitation of motion would be noncompensable, i.e., zero percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent disability rating for each major joint so affected, to be combined, not added. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a. In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation. The knee is considered a major joint. 38 C.F.R. § 4.45(f).

Under DC 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating. 38 C.F.R. § 4.71a.

Under DC 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating. 38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II.

Under DC 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating. 38 C.F.R. § 4.71a.

Under DC 5258, dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating. 38 C.F.R. § 4.71a.

When assigning ratings, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68. As applicable here, amputation not improvable by prosthesis controlled by natural knee action warrants a 60 percent rating. 38 C.F.R. § 4.71a, DC 5165.

Analysis

The Veteran's left knee disability is currently rated under DC 5260, limitation of flexion of the leg. 38 C.F.R. § 4.71a. Under that code, the RO assigned an initial rating of 10 percent disabling for "painful or limited motion." See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

However, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's knee is more appropriately rated under DC 5258 than DC 5260, and warrants a rating of 20 percent under that code based on the Veteran's hearing testimony that he has experienced locking and loose "splinters" in his knee throughout the claim period and his consistent reports of pain throughout that time. 38 C.F.R. § 4.71a; see also Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704, *18 (Nov. 29, 2017). The Board also finds that a rating of 10 percent is warranted throughout the claim period based on the Veteran's hearing testimony that he has experienced instability throughout that time. 38 C.F.R. § 4.71a; DC 5257.

I. Dislocated Cartilage

As noted above, the Veteran's painful motion is currently rated at 10 percent under DC 5260, limitation of flexion of the leg. The criteria for a higher rating under this diagnostic code are not met (flexion limited to 30 degrees).  However, as discussed more fully below, the Veteran has testified that he has had "debris" in his knee throughout the claims period, and that he has experienced occasional locking of his knee for as long as he can remember. The Veteran's pain, therefore, appears not as an isolated symptom, but as one of a collection of symptoms that suggest dislocated cartilage in his knee, which is rated under DC 5258. Such a rating not only would more nearly approximate the Veteran's symptoms, but also would result in a more favorable rating of 20 percent. For these reasons, the Board finds that the Veteran's painful motion is more appropriately rated under DC 5258.  As such, the current 10 percent rating under DC 5260 will be discontinued in favor of a 20 percent rating under DC 5258.  

At an August 2017 hearing before the Board, the Veteran testified that his left knee had "splinters" in it, which he could feel when he walked. He testified further that he had had surgery in the past to clean "the debris" in his knee, and that "there's more in there now. . . . There's debris in there. And when it hits a certain point or sometimes it's like a sharp object getting you, you know. It's just the way it moves in there." The Veteran also testified that he had experienced occasional locking of his left knee for as long as he could remember.

The Veteran was afforded three VA examinations throughout the claims period, and the Board acknowledges that the only symptom of dislocated cartilage noted by the examiners was pain. In the first place, a May 2014 VA examination contains no mention of locking or other symptoms of dislocated cartilage. However, the absence of evidence is not evidence of absence, and the Board affords the examination no weight in this regard. On the other hand, at an October 2009 VA examination, the Veteran reported no locking of his knees, and at an April 2016 VA examination, the examiner noted no history of recurrent effusion. Nevertheless, the Veteran did report pain at all three examinations. Furthermore, the Board notes that at the May 2014 VA examination, the Veteran reported increased pain in his left knee as a result of surgery. This report is consistent with the Veteran's hearing testimony that he'd had surgery to "clean" his knee of "debris," and that there was nevertheless still debris in the knee, which caused him discomfort.

The Veteran is competent to report his symptoms, and the Board finds his hearing testimony to be credible. Weighing this testimony and the Veteran's consistent reports of pain against the contrary indications in the October 2009 and April 2016 examinations, the Board finds that the evidence for and against the Veteran's claim is equally balanced. Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran experienced symptoms of dislocated cartilage, including pain and locking, throughout the claim period. Accordingly, a rating of 20 percent is warranted under DC 5258 throughout the period.

II. Instability

At the October 2009 VA examination, the examiner noted no instability, and that "valgus and varus maneuvers produce no instability" or weakness. At the May 2014 VA examination, the examiner indicated that joint stability tests were all normal, and there was no evidence of subluxation or dislocation. Similarly, at the April 2016 VA examination, the examiner noted no joint instability was observed. However, the examiner also noted a history of slight recurrent subluxation and lateral instability. Furthermore, at the August 2017 Board hearing, the Veteran testified that he had experienced instability in his left knee for as long as he could remember. The Veteran testified that he had experienced feeling as though his knee would give way, especially when walking on unlevel ground. The Veteran also testified that this had even caused him to fall.

The Board acknowledges that the three VA examinations taken as a whole weigh against the finding that the Veteran has experienced instability in his knee throughout the claim period. However, the Veteran is competent to testify to his symptoms, and the Board finds him to be credible. Moreover, the note of a history of slight recurrent subluxation and lateral instability in the April 2016 VA examination lends some support to the Veteran's account. Altogether, the Board finds that the evidence for and against the Veteran's claim is equally balanced. Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran experienced slight lateral instability throughout the claim period. Accordingly, a rating of 10 percent is warranted under DC 5257.

The Board has also considered whether separate ratings could be assigned for the Veteran's left knee disability under any other applicable diagnostic codes, but the evidence of record does not support awarding separate ratings based on ankyloses, impairment of the tibia and fibula, genu recurvatum, or limitation of flexion or extension of the leg, as the foregoing conditions and symptoms were neither objectively documented during examinations and treatment nor described by the Veteran during the claim period. See 38 C.F.R. § 4.71a, DCs 5003, 5256, 5259, 5260, 5261, 5262, 5263; see also VAOPGCPREC 9-04; VAOPGCPREC 23-97. The Board acknowledges that the medical evidence of record indicates that flexion of the Veteran's left knee has been limited to between 110 and 115 degrees throughout the claim period. However, this level of limitation of flexion is noncompensable under DC 5260, and while the Veteran had previously received a 10 percent rating for pain under this code, the Board has herein rated his pain along with other symptoms as 20 percent disabling under DC 5258, and the award of ratings under both diagnostic codes would amount to pyramiding. See 38 C.F.R. § 4.14 (2017).  For all of the foregoing reasons, separate or higher ratings are not warranted for the Veteran's left knee disability.


ORDER

An initial rating of 20 percent for frequent episodes of locking and pain in the left knee is granted, effective June 26, 2009.

An initial rating of 10 percent for slight lateral instability of the left knee is granted, effective June 26, 2009.


REMAND

The Veteran's bilateral hearing loss is currently rated as noncompensable. The Veteran has been afforded three VA examinations throughout the claims period. At a November 2009 VA examination, an audiogram and a speech audiometry test yielded a finding of Level I and Level II hearing loss in the right and left ears, respectively. Where hearing loss is at Level I in the better ear and Level II in the worse ear, a noncompensable disability rating is assigned under 38 C.F.R. § 4.85, Table VII. 

At an April 2014 VA examination, an audiogram and a speech audiometry test yielded a finding of Level I hearing loss in both ears. Where hearing loss is at Level I in both ears, a noncompensable disability rating is assigned under 38 C.F.R. § 4.85, Table VII.

At an April 2016 VA examination, an audiogram and a speech audiometry test yielded a finding of Level III hearing loss in both ears. Where hearing loss is at Level III in both ears, a noncompensable disability rating is assigned under 38 C.F.R. § 4.85, Table VII.

However, at an August 2017 hearing before the Board, the Veteran's representative claimed that the audiologist at the April 2016 examination hadn't been able to secure headphones properly on the Veteran, which resulted in an invalid test result. The representative indicated that there was a note in the record to this effect. The Board has not been able to locate any such note, and the April 2016 examination itself includes a note stating that "Test results are valid for rating purposes." Without further clarification of the April 2016 examination, the Board is unable to make a finding as to the credibility of the representative's claim, or the validity of the examination.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who conducted the April 2016 examination so that an addendum opinion may be obtained.

The examiner should provide an opinion as to the following: Whether the results obtained at the April 2016 VA examination were valid for rating purposes, and if not, why not.

The examiner must provide a fully articulated medical rational for his opinion, citing to peer-reviewed medical literature referenced in formulating it, if any. If the examiner finds that an opinion cannot be provided, this conclusion should also be clearly explained.

2. After completing the above actions, and any additional action deemed warranted, readjudicate the claim on appeal. If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


